              Case 17-04031                      Doc           Filed 08/07/20          Entered 08/07/20 11:20:01               Desc Main
                                                                   Document            Page 1 of 6
 Fill in this information to identify the case:

  Debtor 1        Alice A Askharia

  Debtor 2

 United States Bankruptcy Court for the: Northern District of Illinois

 Case number :      17-04031



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                  12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement to
your proof of claim at least 21 days before the new payment is due. See Bankruptcy Rule 3002.1.
     Name of                Citibank, N.A., as trustee for CMLTI Asset Trust                         Court claim no.                                       2
     creditor:                                                                                       (if known):
     Last 4 digits of any number                                                                     Date of payment change:                   08/31/2020
     you use to identify the debtor's                                         6267                   Must be at least 21 days after date of
     account:                                                                                        this notice

                                                                                                     New total payment:                         $540.22
                                                                                                     Principal, interest, and escrow, if any


Part 1:      Escrow Account Payment Adjustment

1.   Will there be a change in the debtor's escrow account payment?
      [X]     No
      [ ]        Yes. Attach a copy of the escrow account statement prepared in a form consistent with the applicable nonbankruptcy law.
                      Describe the basis for the change. If a statement is not attached, explain why:

                               Current escrow payment:                                     New escrow payment:



Part : 2      Mortgage Payment Adjustment

2. Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's
   variable-rate account?
      [ ]      No
      [X]      Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If
                    a notice is not attached, explain why:

                      Current interest rate:         3.405%           New interest rate:          3.332%
                      Current Principal and interest payment: $264.23 New principal and interest payment: $244.41



Part 3:      Other Payment Change

3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
       [X]     No
       [ ]       Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                       agreement. (Court approval may be required before the payment change can take effect).
                       Reason for change:
                               Current mortgage payment:                                   New mortgage payment:




Official Form 410S1                                                      Notice of Mortgage Payment Change                                                 page 1
                  Case 17-04031                     Doc    Filed 08/07/20          Entered 08/07/20 11:20:01                    Desc Main
                                                               Document            Page 2 of 6
Debtor 1 Alice A Askharia                                                           Case number (if known)           17-04031
                First Name                Middle Name        Last Name




Part 4:           Sign Below

 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

Check the appropriate box:

[ ]      I am the creditor.

[X]      I am the creditor's attorney or authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.


                /S/Christopher Giacinto                                                                   8-7-2020
                                                                                          Date
    Signature



Print:                       Christopher Giacinto                              Title Authorized Agent for Creditor

Company                      Padgett Law Group

Address                      6267 Old Water Oak Road, Suite 203

                             Tallahassee FL, 32312

Contact phone                (850) 422-2520                 Email              PLGinquiries@padgettlawgroup.com




Official Form 410S1                                                 Notice of Mortgage Payment Change                                       page 2
          Case 17-04031      Doc     Filed 08/07/20 Entered 08/07/20 11:20:01           Desc Main
                                         Document   Page 3 of 6
                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to the parties

                                                                                                    7th
on the attached Service List by electronic service and/or by First Class U.S. Mail on this the _________ day of

August, 2020.



                                                    /S/ Christopher Giacinto

                                                    ___________________________________
                                                    CHRISTOPHER GIACINTO
                                                    PADGETT LAW GROUP
                                                    6267 Old Water Oak Road, Suite 203
                                                    Tallahassee, FL 32312
                                                    (850) 422-2520 (telephone)
                                                    (850) 422-2567 (facsimile)
                                                    PLGinquiries@padgettlawgroup.com
                                                    Authorized Agent for Creditor




Official Form 410S1                      Notice of Mortgage Payment Change                                    page 3
            Case 17-04031     Doc       Filed 08/07/20   Entered 08/07/20 11:20:01   Desc Main
                                            Document     Page 4 of 6

                                  SERVICE LIST (CASE NO. 17-04031)

Debtor
Alice A Askharia
5412 Main Street
Skokie, IL 60077

Attorney
David H Cutler
Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076

Trustee
Marilyn O Marshall
224 South Michigan Ste 800
Chicago, IL 60604

US Trustee
Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604




Official Form 410S1                       Notice of Mortgage Payment Change                      page 4
                                     5(35(6(17$7,21 2) 35,17(' '2&80(17
        Case 17-04031           Doc           Filed 08/07/20    Entered 08/07/20 11:20:01              Desc Main
                                                  Document      Page 5 of 6
                      32 %R[ 
                      'DOODV 7; 
                                                                                             %XVLQHVV +RXUV &HQWUDO 7LPH
                                                                                        0RQGD\  7KXUVGD\ $0  30
                                                                                                   )ULGD\ $0  30
                                                                                                6DWXUGD\ $0  30
                                                                                            3KRQH 1XPEHU  
    $/,&( $6.+$5,$
    6+02$,/ $6.+$5,$
     0$,1 67
    6.2.,( ,/ 
                                                                       $XJXVW  


                                                                   $FFRXQW 1XPEHU
                                                                   3URSHUW\ $GGUHVV       0$,1 67
                                                                                          6.2.,( ,/ 




&KDQJHV WR <RXU 0RUWJDJH ,QWHUHVW 5DWH DQG 3D\PHQWV RQ $XJXVW  
8QGHU WKH WHUPV RI \RXU $GMXVWDEOH5DWH 0RUWJDJH $50  \RX KDG D  ZHHN SHULRG GXULQJ ZKLFK \RXU LQWHUHVW UDWH VWD\HG
WKH VDPH 7KDW SHULRG HQGV RQ $XJXVW   VR RQ WKDW GDWH \RXU LQWHUHVW UDWH DQG PRUWJDJH SD\PHQW FKDQJH $IWHU
WKDW \RXU LQWHUHVW UDWH PD\ FKDQJH HYHU\  ZHHNV IRU WKH UHVW RI \RXU ORDQ WHUP (YHQ WKRXJK \RXU LQWHUHVW UDWH DGMXVWV
HYHU\ WZR ZHHNV \RXU SD\PHQW DGMXVWV HYHU\  ZHHNV

                                                              &XUUHQW 5DWH                           1HZ 5DWH
                                                         DQG %L:HHNO\ 3D\PHQW                DQG %L:HHNO\ 3D\PHQW
    ,QWHUHVW 5DWH                                                                            

    3ULQFLSDO                                                                                  

    ,QWHUHVW                                                                                     

    (VFURZ 7D[HV DQG ,QVXUDQFH                                                                 

    7RWDO %L:HHNO\ 3D\PHQW                                                                  
                                                                                               GXH $XJXVW  

,QWHUHVW UDWH :H FDOFXODWHG \RXU LQWHUHVW UDWH RQ \RXU DGMXVWDEOH UDWH PRUWJDJH $50 E\ WDNLQJ D SXEOLVKHG LQGH[ UDWH
DGGLQJ D FHUWDLQ QXPEHU RI SHUFHQWDJH SRLQWV FDOOHG WKH ³PDUJLQ´ DQG WDNLQJ LQWR FRQVLGHUDWLRQ DQ\ DSSOLFDEOH URXQGLQJ
DQG LQWHUHVW UDWH FDSV 8QGHU \RXU ORDQ DJUHHPHQW \RXU LQGH[ UDWH LV  DQG \RXU PDUJLQ LV  7KH 7K
'LVWULFW 0RQWKO\ :HLJKWHG $YJ &RVW RI )XQGV LV SXEOLVKHG PRQWKO\ LQ WKH )HGHUDO +RPH /RDQ %DQN RI 6DQ )UDQFLVFR

3URMHFWHG 3ULQFLSDO,QWHUHVW RQ 'DLO\ 6LPSOH ,QWHUHVW /RDQV <RXU ORDQ DFFUXHV LQWHUHVW HYHU\ GD\ $Q\ SD\PHQW
UHFHLYHG DIWHU WKH SD\PHQW GXH GDWH ZLOO UHVXOW LQ DGGLWLRQDO DFFUXHG LQWHUHVW 7KH DPRXQW RI WKH DGGLWLRQDO LQWHUHVW LV
UHIHUUHG WR DV ³LQWHUHVW GXH´ (QVXULQJ WKDW \RXU SD\PHQW LV UHFHLYHG RQ RU EHIRUH WKH SD\PHQW GXH GDWH ZLOO NHHS WKLV
DPRXQW IURP LQFUHDVLQJ 7KH ³LQWHUHVW GXH´ WRWDO GRHVQ¶W DIIHFW WKH DPRXQW RI \RXU WRWDO SD\PHQW GXH EXW LW ZLOO LQFUHDVH
WKH WRWDO DPRXQW GXH DW WKH WLPH \RX SD\ RII \RXU ORDQ

,QWHUHVW 5DWH /LPLWV <RXU LQWHUHVW UDWH ZLOO QHYHU EH JUHDWHU WKDQ  RU OHVV WKDQ  RYHU WKH OLIH RI WKH
ORDQ

1HZ ,QWHUHVW 5DWH DQG %L:HHNO\ 3D\PHQW 7KH WDEOH DERYH VKRZV \RXU QHZ LQWHUHVW UDWH DQG QHZ ELZHHNO\ SD\PHQW
<RXU QHZ SD\PHQW LV EDVHG RQ WKH 7K 'LVWULFW 0RQWKO\ :HLJKWHG $YJ &RVW RI )XQGV \RXU PDUJLQ DQ\ DSSOLFDEOH UDWH
OLPLWDWLRQV DV VWDWHG DERYH \RXU ORDQ EDODQFH RI  DQG \RXU UHPDLQLQJ DPRUWL]LQJ WHUP RI  SD\PHQW SHULRGV

3UHSD\PHQW 3HQDOW\ 1RW DSSOLFDEOH
                                  5(35(6(17$7,21 2) 35,17(' '2&80(17
       Case 17-04031           Doc      Filed 08/07/20        Entered 08/07/20 11:20:01              Desc Main
                                            Document          Page 6 of 6
,I <RX $QWLFLSDWH 3UREOHPV 0DNLQJ <RXU 3D\PHQWV
&RQWDFW )D\ 6HUYLFLQJ DW  DV VRRQ DV SRVVLEOH ,I \RX VHHN DQ DOWHUQDWLYH WR WKH XSFRPLQJ FKDQJHV WR \RXU
LQWHUHVW UDWH DQG SD\PHQW WKH IROORZLQJ RSWLRQV PD\ EH SRVVLEOH PRVW DUH VXEMHFW WR OHQGHU DSSURYDO 

5HILQDQFH \RXU ORDQ ZLWK XV RU DQRWKHU OHQGHU
6HOO \RXU KRPH DQG XVH WKH SURFHHGV WR SD\ RII \RXU FXUUHQW ORDQ
0RGLI\ \RXU ORDQ WHUPV ZLWK XV
3D\PHQW IRUEHDUDQFH WHPSRUDULO\ JLYHV \RX PRUH WLPH WR SD\ \RXU PRQWKO\ SD\PHQW

,I \RX ZRXOG OLNH FRQWDFW LQIRUPDWLRQ IRU FRXQVHOLQJ DJHQFLHV RU SURJUDPV LQ \RXU DUHD FDOO WKH 86 'HSDUWPHQW RI
+RXVLQJ DQG 8UEDQ 'HYHORSPHQW +8' DW  RU YLVLW ZZZKXGJRYRIILFHVKVJVIKKFFKFVFIP ,I \RX ZRXOG
OLNH FRQWDFW LQIRUPDWLRQ IRU D 6WDWH +RXVLQJ ILQDQFH DJHQF\ YLVLW WKH 86 &RQVXPHU )LQDQFLDO 3URWHFWLRQ %XUHDX &)3%
DW KWWSZZZFRQVXPHUILQDQFHJRY

$&+ 'HELW %RUURZHUV <RX KDYH SUHYLRXVO\ DXWKRUL]HG )D\ 6HUYLFLQJ //& WR DXWRPDWLFDOO\ GHELW \RXU EDQN DFFRXQW HDFK
PRQWK IRU WKH DPRXQW RI \RXU PRQWKO\ SD\PHQW RI SULQFLSDO LQWHUHVW DQG HVFURZ LI DSSOLFDEOH  3OHDVH QRWH WKH DPRXQW RI
\RXU QH[W $&+ GHELW ZLOO EH FKDQJHG LQFUHDVHGHFUHDVH WR UHIOHFW WKH DPRXQW RI \RXU QHZ PRQWKO\ SD\PHQW DV UHIOHFWHG
KHUHLQ )D\ 6HUYLFLQJ //& LV DXWKRUL]HG WR GHELW \RXU EDQN DFFRXQW HDFK PRQWK XQWLO \RX SURYLGH ZULWWHQ RU RUDO QRWLFH WR
VWRS 7HUPLQDWLRQ UHTXHVW PXVW EH UHFHLYHG E\ )D\ 6HUYLFLQJ //& DW OHDVW WKUHH  EXVLQHVV GD\V SULRU WR \RXU QH[W
VFKHGXOHG GHELW




 ,) <28 $5( ,1 %$1.5837&< 7+,6 ,6 127 $1 $77(037 72 &2//(&7 $ '(%7 ,) <285 $&&2817 :$6
 ',6&+$5*(' ,1 %$1.5837&< :,7+287 $ 5($)),50$7,21 <285 6(59,&(5 ,6 127 $77(037,1* 72
 &2//(&7 25 5(&29(5 7+( ',6&+$5*(' '(%7 $6 <285 3(5621$/ /,$%,/,7< ,167($' :( $5(
 3529,',1* 7+,6 5(48,5(' 127,&( 7+$7 <285 $'-867$%/( 5$7( ,6 &+$1*,1*

 $6 $ 5(68/7 2) $ %$1.5837&< 352&((',1* <28 0$< 127 %( 3(5621$//< /,$%/( )25 7+( 813$,'
 35,1&,3$/ %$/$1&( +2:(9(5 ,) :( $6 %(1(),&,$5< 25 %(1(),&,$5< 6 $*(17 5(7$,1 $ 6(&85,7<
 /,(1 21 7+( 5($/ 3523(57< ,7 ,6 68%-(&7 72 )25(&/2685( ,1 $&&25'$1&( :,7+ 7+( /$:6 2) 7+(
 67$7( :+(5( /2&$7(' ,) <28 $5( 127 3(5621$//< /,$%/( 72 3$< 7+,6 2%/,*$7,21 %< 5($621 2) $
 %$1.5837&< 352&((',1* 7+,6 ,6 127 $1 $77(037 72 &2//(&7 $ '(%7 %87 ,7 ,6 ,17(1'(' )25
 ,1)250$7,21$/ 385326(6 48(67,216 5(*$5',1* <285 %$1.5837&< 6+28/' %( 0$'( ',5(&7/< 72
 <285 $77251(< 25 7+( &2857 $332,17(' 75867((

 )D\ 6HUYLFLQJ //& LV D GHEW FROOHFWRU DQG LQIRUPDWLRQ \RX SURYLGH WR XV ZLOO EH XVHG IRU WKDW SXUSRVH 7R WKH H[WHQW
 \RXU RULJLQDO REOLJDWLRQ ZDV GLVFKDUJHG RU LV VXEMHFW WR DQ DXWRPDWLF VWD\ XQGHU WKH 8QLWHG 6WDWHV %DQNUXSWF\ &RGH
 WKLV LV EHLQJ SURYLGHG IRU LQIRUPDWLRQDO SXUSRVHV RQO\ DQG GRHV QRW FRQVWLWXWH DQ DWWHPSW WR FROOHFW D GHEW RU LPSRVH
 SHUVRQDO OLDELOLW\ 2XU RIILFH KRXUV DUH 0RQGD\7KXUVGD\  $0   30 )ULGD\  $0   30 DQG 6DWXUGD\
  $0   30 &67 &DOO WRGD\  10/6 ,'                 1& UHVLGHQWV )D\ 6HUYLFLQJ //& 1&
 3HUPLW 1XPEHU   6 )LQDQFLDO 3O 6XLWH  &KLFDJR ,/ 
